Conlan, J.
This is an appeal by the defendant from a judgment entered against him on the verdict of a jury directed by the court, and from an order denying a motion for a new trial. *414not served with, the process in á former action in which he was joined as one of several, joint debtors.
• Plaintiff had a judgment, in a former action and brings this suit to collect his judgment thus obtained, having failed to realize On his execution issued upon that judgment.
Upon the trial the defendant asked leave to‘ amend his answer by pleading satisfaction of the judgment sought to be enforced against this defendant, and such leave being granted without terms or objection, he pleaded the satisfaction of the judgment, and upon the trial introduced in evidence a certificate of satisfaction showing the same to have been satisfied on the 4th day of March, 1897, after issue joined, but we do not think that that fact affected the question of the right to recover.
The amendment was fully allowed, and without question or terms, and it seems to us that if there was not shown to be anything due to the plaintiff at the time' of the trial, there could hardly be a recovery against the defendant in an action upon contract, even for costs. ' .
In order to entitle him to recover costs, he must recover $50 or more, not less, certainly.
The complaint in such action must state the sum remaining unpaid at the time of the verification. Obde, §§ 1936 and 1939.
The defendant’s answer may contain, among other things, objections to the judgment and defenses or counterclaims which have arisen since it was rendered. • ■ , ' ■
The defense of satisfaction was pleaded and was certainly a defense which had arisen since the former judgment was rendered and was available, therefore, to the defendant as a matter of defense.
Our attention is called to the case of Morris v. Bates, 55 N. Y. Super. Ct. 219, where the matter is fully discussed.
There an action was brought to recover the sum of $92.54, balance of account, with interest. The answer was a general denial.
After issue the defendant paid $100 and then obtained leave to set up this fact by amendment to his answer.
. On the trial before the referee there was a recovery by the plaintiff for $1.65 balance due, and the referee directed costs for the plaintiff and. was sustained at the Special- Term, and on appeal to thé General Term this was reversed.
The court said, that the fact that at the commencement of the *415action the plaintiff’s demand was greater than $50 ;does not entitle him to costs, arid held that the right to costs depended on the amount recovered.
We think it was error in directing a verdict for the plaintiff.
There is not and there cannot be anything due or unpaid upon the satisfied judgment, and the fact that the judgment is satisfied is undisputed.
If, then, there was nothing due, there could be no recovery by the plaintiff, and the defendant was entitled to a judgment for costs in his favor.
We think the judgment entered was erroneous, and that there . should be a reversal and a judgment in favor of defendant for the costs at Trial Term and costs on appeal.
Scotchman and O’Dwyer, JJ., concur.
Judgment reversed and judgment ordered for defendant, for costs of Trial Term and costs of appeal.